ecoostonel

Case 7:18-cv-07274-NSR Document 25 Filed 12/05/19 Page i of 1

The Parties are granted an extension of time until
Dec. 19, 2019 to submit a Case Management Plan.
Clerk of the Court directed to mail a copy of this
endorsement to pro se Plaintiff, show proof of

__ service on the docket and terminate the motion
poyh (doc 25).

Dated: Dec. 5,2019 SOQ ORDERED.

   

 

 

STATE OF NEW YORK f a oe wet
OFFICE OF THE ATTORNEY GENERAL Nulton S. Romén, U.S.DJ.
LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU
Writer’s Direct Dial: (212) 416-8118
December 5, 2019
Via Fax and ECF

Hon, Nelson S. Roman

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St. .

White Plains, NY 10601-4150

Re: Baptiste v. Griffin, 18 CV 7274 (NSR)
Dear Judge Roman:

This office represents defendant Nagy (“defendant”) in the above action. We write, with
plaintiff's consent, to respectfully request an extension of time to submit the proposed Case
Discovery Plan and Scheduling Order (“Case Discovery Plan”) from December 5, 2019 to
December 19, 2019. (See Dkt. No. 23, p. 11).

 

The grounds for this request are that plaintiff stated he submitted the proposed Case
Discovery Plan without consulting this office or providing us with a copy. When we asked plaintiff
to consult, he stated he was unable to do so because he did not have a copy of the proposed Case
Discovery Plan in front of him. Therefore, we respectfully ask the court not to adopt the proposed
Case Discovery Plan submitted by plaintiff until we have had an opportunity to consult for
purposes of preparing the joint Case Discovery Plan requested by the Court on December 19, 2019.
We thank you for your consideration of this matter.

Respectfully Submitted,

/s/
Julinda Dawkins

i) io

vs | 3) | Assistant Attorney General
; CC! Malcolm Baptiste

., |\y. DIN 96-A-4708

i »' (Via Frist Class Mail)

TVa7
5 FS

vot

f x] 28 8 Liberty Street, New York, New York 10005 @ Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of Papers)
http:/Avww.ag.ny.gov

 

 
12/05/2019 2:43:52 PM NYSOAG PAGE 3 OF 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

— ~-X
MALCOLM BAPTISTE, (DIN 96A4708), :
AFFIRMATION OF SERVICE
Plaintiff,
18CV7274 (NSR)
- against -
THOMAS GRIFFIN, Ft. Al.
Defendants. :
= =X

JULINDA DAWKINS, hereby declares as follows:

That she is more than 18 years old and employed as an Assistant Attorney General
in the office of LETITIA JAMES, the Attorney General of the State of New York, Attorney for
Defendant herein. On the 5" day of December 2019, she served the annexed Extension Request
upon the following named persons:

Malcolm Baptiste, DIN 96-A-4708

Green Haven Correctional Facility

P.O. Box 4000

Stormville, NY 12582
Plaintiff pro se, in the within entitled action, by depositing true and correct copy thereof, properly
enclosed in post-paid wrapper, in a receptacle maintained by the United States Postal Service
directed to said individual at the address within the State designated by him for that purpose.

I hereby affirm under penalty of perjury that the foregoing is true and correct.

Executed on December 5, 2019

/s/
Julinda Dawkins

 
1/05/2019 2:43:52 PM NYSOAG PAGE 1 OF 3

 

CONFIDENTIAL FACSIMILE
TRANSMISSION
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
Letitia James
To: Hon. Nelson S. roman
Fax Number: 914-390-4179
Voice Number: 9143904177
From: Dawkins, Julinda
Fax Number:
Voice Number: +1 212-416-8118
Date: December 05, 2019
Subject: Baptiste v. Griffin, 18 CV 7274 - extension request re: proposed Case
Total Pages: Riscovery Plan and Scheduling Order
Memo:

See attached request for an extension. Thank you.

Julinda A. Dawkins | Deputy Section Chief - Litigation Bureau

New York State Office of the Attorney General

28 Liberty Street, 18th Fl | New York, New York 10005

Tel: 212-416-8118 |

Julinda. Dawkins@ag.ny.gov<mailto: Julinda. Dawkins@ag.ny.gov> |
www.ag.ny.gov<http://www.ag.ny.gov/>

IMPORTANT NOTICE: This fax, including any attachments, may be confidential,
privileged or otherwise legally protected. It is intended only for the addressee. If
you received this fax in error or from someone who was not authorized to send it to
you, do not disseminate, copy or otherwise use this fax or its attachments. Please
notify the sender immediately by reply fax and delete the fax from your system.

 
